PRATT, J.
The need of plaintiff for the land sought to be condemned is fully proven; and there can be no doubt that the public interest is subserved by granting full facilities to plaintiff to transact its business. The case of In re Marks, (Sup.) 6 N. Y. Supp. 105, must be regarded as establishing the right of the plaintiff to condemn lands in this state. The former action, where the village sought to condemn the same land to be used as a public street, has no bearing upon this proceeding. The question then was whether this land was needed for a public street. The present question is whether this land is needed by the railroad company to provide adequate facilities for its traffic. The case was well decided, and judgment must be affirmed, with costs.